Order entered July 16, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00780-CV

                     IN RE DEDERIAN DEMOND HERRON, Relator

                 Original Proceeding from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-03311-E

                                          ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s July 9, 2018 petition for

writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE